--------------------------------------------------------------------------------

 
 


Voting Agreement
Between
U.S. Energy Corp. and Crested Corp.
And Certain Shareholders of Crested Corp.


This Voting Agreement (“Agreement”) is entered into as of January 23, 2007 by
and between U.S. Energy Corp., a Wyoming corporation (“USE”); the individual
shareholders (the “Individual Shareholders”) of Crested Corp., a Colorado
corporation (“Crested”) identified on the signature page; and Crested. Each of
USE and the Individual Shareholders are referred to as a “Shareholder;”
collectively, those parties are referred to as the “Shareholders.”


Whereas, USE and Crested have entered into an Agreement and Plan of Merger (the
“Merger Agreement”) providing for the merger (the “Merger”), dated as of the
date hereof. Terms not defined in this Agreement have the meanings defined in
the Merger Agreement.


Whereas, the Merger Agreement requires that the Shareholders, solely in their
capacities as holders of Crested common stock, enter into, and the Shareholders
have agreed to enter into, this Voting Agreement.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:


1. Representations and Warranties of the Shareholders. Each of the Shareholders
represents and warrants to Crested as follows:


(a) Authority; Binding Obligation. The Shareholder has all necessary power and
authority to enter into this Agreement and perform all of the Shareholder’s
obligations hereunder. This Agreement has been duly and validly executed and
delivered by the Shareholder and constitutes a valid and legally binding
obligation of the Shareholder, enforceable against the Shareholder in accordance
with its terms.


(b) Ownership of Shares. The Shareholder is the beneficial owner or record
holder of the number of shares of Crested listed under the Shareholder’s name on
the signature page (the “Existing Shares” and, together with any shares of
Crested common stock the record or beneficial ownership of which is acquired by
the Shareholder after the date hereof, the “Shares” including (only for the
individual Shareholders) any shares of common stock of Crested which are
acquired by the Company Stock Option Payment under the Merger Agreement (such
latter shares hereafter referred to as the “Option Shares”) and, as of the date
hereof, the Existing Shares and Option Shares constitute all the shares of
Crested common stock owned of record or beneficially by the Shareholder).
Provided, that the Existing Shares shown for each individual Shareholder does
not reflect that person’s beneficial ownership (as defined in SEC rule 13d-3) of
shares of Crested common stock which he holds as an officer or director of USE.




--------------------------------------------------------------------------------



With respect to the Existing Shares, the Shareholder has, without any
restrictions except as imposed by law and this Agreement, (i) sole voting power
and sole power to issue instructions with respect to or otherwise engage in the
actions set forth in Section 2; (ii) sole power of disposition; and (iii) sole
power to demand appraisal rights under Article 113 of the Colorado Business
Corporation Act. With respect to the Option Shares, the Shareholder will have
sole power of disposition.


(c) No Conflicts. Neither the execution, delivery and performance of this
Agreement nor the consummation of the transactions contemplated hereby will
conflict with or constitute a violation of or a default under (with or without
notice, lapse of time, or both) any contract, agreement, voting agreement,
shareholders’ agreement, trust agreement, voting trust, proxy, power of
attorney, pooling arrangement, note, mortgage, indenture, instrument,
arrangement or other obligation or restriction of any kind to which the
Shareholder is a party or to which the Shareholder or the Shareholder’s Shares
are subject to or bound.


2. Voting Agreement and Agreement Not to Transfer.


(a)  The Shareholder agrees to vote or cause to be voted all of the
Shareholder’s Existing Shares


(i) consistent with the vote of holders of a majority of the shares of Crested
common stock not held by the Shareholders (the “Majority Vote of the Minority
Holders”), whether in favor of, or against, the approval of the Merger Agreement
at a meeting of the Crested shareholders, as well as any other matters required
to be approved by the Crested shareholders at the meeting wherein the Merger is
voted upon by the Crested shareholders. Provided, that USE may elect not to vote
in favor of the Merger, even if the Merger Agreement has been approved by
Majority Vote of the Minority Holders, as such election is permitted pursuant to
the termination provisions of the Merger Agreement.


(ii) against any action or agreement that would result in a breach in any
material respect of any covenant, representation or warranty or any other
obligation or agreement of Crested under the Merger Agreement; and


(iii) against the following actions (other than the Merger or the consummation
of any actions contemplated by the Merger Agreement):


(A) any extraordinary corporate transactions, such as a merger, consolidation or
other business combination involving Crested;


(B) any sale, lease, transfer or disposition of a material amount of the assets
of Crested, except as may be contemplated by the Company SEC Reports.;


(C) any change in the majority of the board of directors of Crested;


(D) any material change in the present capitalization of Crested;
 

 
2

--------------------------------------------------------------------------------


 
 
(E) any amendment of Crested’s articles of incorporation or bylaws;


(F) any other change in the corporate structure, business, assets or ownership
of Crested (but a vote in favor of amending the Crested Incentive Stock Option
Plan to allow for cashless exercise shall be permitted); or


(G) any other action which is intended, or could reasonably be expected to,
impede, interfere with, delay, postpone, discourage or adversely affect the
contemplated economic benefits to Crested of the Merger and the transactions
contemplated by the Merger Agreement.


(b) The Shareholder agrees not to (i) sell, transfer, convey, assign or
otherwise dispose of any of his, her or its Existing Shares, or any of the
Option Shares if an Individual Shareholder exercises his or her Option before
the Effective Date; or (ii) pledge, mortgage or otherwise encumber such Existing
or Option Shares.


3. Cooperation. The Shareholder agrees that he, she or it will not (directly or
indirectly) initiate, solicit, encourage or facilitate any Takeover Proposal.


4. Shareholder Capacity. The Individual Shareholder is entering into this
Agreement in his or her capacity as the record or beneficial owner of the Shares
and the Option Shares, and not in his or her capacity as a director or officer
of Crested. Nothing in this Agreement shall be deemed in any manner to limit the
discretion of any Shareholder to take any action, or fail to take any action, in
his or her capacity as a director or officer of Crested that may be either (a)
required of the Shareholder under applicable law or (b) is otherwise permitted
by the Merger Agreement.


5. Termination. The obligations of the Shareholder hereunder shall terminate
upon the consummation of the Merger. If the Merger is not consummated, the
obligations of the Shareholder shall terminate upon the termination of the
Merger Agreement.


6. Specific Performance. The Shareholder acknowledges that it would be
impossible to determine the amount of damages that would result from any breach
of any of its obligations under this Agreement, and that the remedy at law for
any breach, or threatened breach, would likely be inadequate. Accordingly, the
Shareholder agrees that Crested shall, in addition to any other rights or
remedies which it may have at law or in equity, be entitled to seek such
equitable and injunctive relief as may be available from any court of competent
jurisdiction to restrain the Shareholder from violating any of his, her, or its
obligations under this Agreement. In connection with any action or proceeding
for such equitable or injunctive relief, the Shareholder hereby waives any claim
or defense that a remedy at law alone is adequate and agrees, to the maximum
extent permitted by law, to have the obligations of the Shareholder under this
Agreement specifically enforced against him, her or it, without the necessity of
posting bond or other security, and consents to the entry of equitable or
injunctive relief against the Shareholder enjoining or restraining any breach or
threatened breach of this Agreement.



3

--------------------------------------------------------------------------------



7. Indemnification.


(a) If and only if the Merger is consummated in accordance with the Merger
Agreement, USE and its successors and assigns (the “Indemnifying Party”) shall,
to the fullest extent permitted by law, indemnify, defend and hold harmless the
Individual Shareholders (as incurred to the extent incurred subsequent to the
Effective Date) against all costs or expenses (including reasonable attorneys’
fees), judgments, fines, losses, claims, damages or liabilities incurred by
Shareholder, regardless of whether incurred prior to or after the Effective Date
(collectively, “Costs”) in connection with any claim, action, suit, proceeding
or investigation, whether civil, criminal, administrative or investigative,
arising out of this Agreement other than an action for specific performance
under Section 6. A Shareholder wishing to claim indemnification under this
Section 7, upon learning of any claim, action, suit, proceeding or investigation
described above, shall promptly notify Indemnifying Party thereof; provided that
the failure so to notify shall not affect the obligations of Indemnifying Party
under this Section 7 unless and to the extent that Indemnifying Party is
actually and materially prejudiced as a result of such failure. In case any such
action shall be brought against Shareholder, he or she shall promptly notify the
Indemnifying Party of the commencement thereof, and the Indemnifying Party shall
be entitled to assume the defense thereof, with counsel reasonably satisfactory
to Shareholder, and after notice from the Indemnifying Party to Shareholder of
its election to so assume the defense thereof, the Indemnifying Party shall not
be liable to Shareholder for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by Shareholder.


(b) If USE or any of its successors or assigns shall consolidate with or merge
into any other entity and shall not be the continuing or surviving entity of
such consolidation or merger or shall transfer all or substantially all of its
assets to any other entity, then and in each case, USE shall cause proper
provision to be made so that its successors and assigns shall assume the
obligations set forth in this Section 7.


(c) The provisions of this Section 7 shall survive termination of this
Agreement.


(d) The indemnification provisions of Section 5.15 of the Merger Agreement,
relating to officers and directors of Crested, shall not be affected by this
Section 7.


8. Miscellaneous.


(a) Entire Agreement. This Agreement constitutes the entire agreement of the
parties with reference to the transactions contemplated hereby and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, between the parties or their respective representatives,
agents or attorneys, with respect to the subject matter hereof.



4

--------------------------------------------------------------------------------



(b) Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto and the other parties to the Merger
Agreement and their respective successors, assigns, estate, heirs, executors,
administrators and other legal representatives, as the case may be. Nothing in
this Agreement, express or implied, is intended to confer upon any other person,
other than parties hereto or their respective successors, assigns, estate,
heirs, executors, administrators and other legal representatives, as the case
may be, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.


(c) Modifications; Waivers. This Agreement shall not be amended, altered or
modified in any manner except in writing. No waiver of breach hereunder shall be
considered valid unless in writing, and no waiver shall be deemed a waiver of
any subsequent breach.


(d) Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity and unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement. If any
provision of this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.


(e) Governing Law. This Shareholder Agreement shall be deemed to be made in and
in all respects shall be interpreted, construed and governed by and in
accordance with the laws of the State of Wyoming, without regard to the conflict
of law principles thereof.


(f) Jurisdiction and Venue. Any legal action or proceeding with respect to this
Agreement may be brought only in Fremont County, Wyoming, or in the courts of
the United States of America for Wyoming. By this Agreement, each party (i)
accepts for itself the jurisdiction of and venue in such courts; and (ii)
irrevocably consents to the service of process out of such courts by the
delivery of notice as provided below, such service to become effective 10 days
after delivery.


(g) Attorney’s Fees. The prevailing party in any litigation, arbitration,
mediation, bankruptcy, insolvency or other proceeding (“Proceeding”) relating to
the enforcement or interpretation of this Agreement may recover from the
unsuccessful party all fees and disbursements of counsel (including expert
witness and other consultants’ fees and costs) relating to or arising out of (a)
the Proceeding (whether or not the Proceeding results in a judgment) and (b) any
post-judgment or post-award Proceeding including, without limitation, one to
enforce or collect any judgment or award resulting from any Proceeding. All such
judgments and awards shall contain a specific provision for the recovery of all
such subsequently incurred costs, expenses, fees and disbursements of counsel.


(h) Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile), each of which shall be deemed to be an original, but
all of which shall constitute one and the same instrument.



5

--------------------------------------------------------------------------------



(i) Notices. All notices, requests, instructions and other communications to be
given hereunder shall be in writing and shall be deemed given if personally
delivered, telecopied (with confirmation) or mailed by registered or certified
mail, postage prepaid (return receipt requested), to such party at its address
set forth below or such other address as such party may specify to the other
party by notice:


If to USE:


U.S. Energy Corp.
877 N. 8th W.
Riverton, Wyoming 82501
Attention: Keith G. Larsen
Fax 307.857.3050


With copy (which shall not constitute notice) to:


Stephen E. Rounds, Attorney
1544 York Street, Suite 110
Denver, Colorado 80206
Fax 303.377.0231


If to Crested:


Crested Corp.
877 N. 8th W.
Riverton, Wyoming 82501
Attention: Harold F. Herron
Fax 307.857.3050


With copy (which shall not constitute notice) to


Davis Graham & Stubbs, LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Attention: Scot W. Anderson
Fax 303.893.1379


If to an Individual Shareholder, to the address on the signature page


(j) Advice of Counsel. Each Individual shareholder acknowledges that he or she
has had the opportunity to seek the advice of independent legal counsel, and has
read and understood all of this Agreement. This Agreement shall not be construed
against any party by reason of the drafting hereof.



6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties execute this Agreement as of the date first
above written.


Crested Corp.


/s/ Harold F. Herron         
Harold F. Herron,
President




U.S. Energy Corp.                      Existing Shares


/s/ Keith G. Larsen                      12,028,618
Keith G. Larsen, CEO



   
Option Shares for which
Individual Shareholders*
Existing Shares
USE Shares will be issued
     
/s/ Daniel P. Svilar
   
Daniel P. Svilar
156,850
200,000
     
/s/ Robert Scott Lorimer
   
Robert Scott Lorimer
15,000
200,000
     
/s/ Harold F. Herron
   
Harold F. Herron
3,466
200,000
     
/s/ Keith G. Larsen
   
Keith G. Larsen
0
200,000
     
/s/ Mark J. Larsen
   
Mark J. Larsen
0
200,000
     
/s/ Don Anderson
   
Don Anderson
0
30,000
     
/s/ Michael Anderson
   
Michael Anderson
0
30,000
     
/s/ Michael H. Feinstein
   
Michael H. Feinstein
0
30,000
     
/s/ H. Russell Fraser
   
H. Russell Fraser
29,500
30,000
           

* Notice for each Individual Shareholder shall be at the USE address.
 
 
7

--------------------------------------------------------------------------------

